Citation Nr: 1332890	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to initial increased rating for degenerative disc disease of C5-C6, with right radiculopathy, evaluated as 10 percent disabling from August 21, 1999 to August 8, 2011, as 100 percent disabling from August 8, 2011 to September 31, 2011, as 10 percent disabling from October 1, 2011 to October 17, 2012, and as 30 percent disabling from October 18, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for hallux rigidus of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served honorably with the United States Army from March 9, 1976 to August 17, 1992.  He also served in the Army from August 18, 1992, to August 20, 1999, at which time he was dishonorably discharged from service by reason of a General Court Martial.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned at a March 2013 Travel Board hearing.  The hearing transcript is of record.  

In a September 2006 rating decision, the RO increased the disability rating for the Veteran's hallux rigidus of the left great toe to 10 percent, effective August 21, 1999.  In addition, in a November 2012 rating decision, the RO increased the disability rating for the Veteran's degenerative disc disease C5-C6, with right radiculopathy to 30 percent, effective October 18, 2012.  Neither decision was a full grant of the benefits sought on appeal and thus, the Veteran's claims for increased ratings for his cervical spine disability and his left foot disability remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for depression, secondary to service-connected disabilities, entitlement to service connection for restless leg syndrome of the left lower extremity, secondary to hallux rigidus of the left great toe, and entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2013 Travel Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to allow for additional evidentiary development.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The most recent VA examinations in connection with the Veteran's service-connected degenerative disc disease C5-C6, with right radiculopathy was conducted in December 2010, almost four years ago.  The Veteran underwent cervical spine surgery following his last VA examination, in August 2011.  The evidence of record also includes an October 2012 Disability Benefits Questionnaire for the cervical spine, which shows that the Veteran's disability had increased in severity since his VA examination in December 2010.  As such, the Veteran was granted an increased evaluation of 30 percent for his cervical spine disability in a November 2012 rating decision.  During his March 2013 Travel Board hearing, the Veteran testified that his disability has worsened since his last examination.  

The most recent VA examinations in connection with the Veteran's service-connected hallux rigidus of the great left toe was conducted in July 2007, over six years ago.  During his March 2013 Travel Board hearing, the Veteran testified that he has had five surgeries on his left foot, with the most recent occurring last year, in 2012.  He also testified that his left foot disability had worsened since his last VA examination in July 2007.  

The Veteran also testified during his March 2013 Travel Board hearing that he had not worked since January 2011 due to his service-connected disabilities.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his degenerative disc disease C5-C6, with right radiculopathy and hallux rigidus of the left great toe.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

The Board also notes that the Veteran testified during his Travel Board hearing that he received treatment, including physical therapy, for his back at the VA Medical Center in North Chicago, on a bi-weekly basis.  He also reported that he had follow-up appointments for his cervical spine at the VA Medical Center in Milwaukee every month since his cervical spine surgery in August 2011.  The VA treatment records in the file from the VA Medical Center in North Chicago only date to November 2012, and the only VA treatment records in the file from the VA Medical Center in Milwaukee only date to October 2012.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of treatment for the Veteran from the VA Medical Center in North Chicago from November 2012 to the present, and any records of treatment from the VA Medical Center in Milwaukee from October 2012 to the present.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a new VA examination, to assess the severity of his current cervical spine disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected cervical spine disability, including any associated scars.  


The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should note the point in the range of motion when the pain becomes apparent.

In addition, the examiner should note all associated neurologic impairment, including the nerves affected.

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

3.  Then, afford the Veteran a VA examination to evaluate the current severity of his service-connected left foot disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.


The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected left foot disability, including any associated scars, and report examination findings to allow for application of Diagnostic Codes 5280 and 5284.  

The examiners should also provide an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

3.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information and opinion requested in this remand.

4.  Then, readjudicate the increased rating issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

